 Case 2:18-cr-00173-GW Document 2315 Filed 04/30/20 Page 1 of 2 Page ID #:9888



 1   MANCINI SHENK LLP
      Mark Sedlander (State Bar No. 303933)
 2    msedlander@mancinishenk.com
     1925 Century Park East, Suite 1700
 3   Los Angeles, California 90067
     Telephone: (424) 652-4016
 4   Facsimile: (424) 652-4063
 5   Attorney for Defendant
     MARLON CORNEJO (#42)
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         Case No.: CR 18-173-GW-42
11                 Plaintiff,                          ORDER PERMITTING EARLY
                                                       RETURN OF SUBPOENA DUCES
12          v.                                         TECUM AND ORDERING BRADY
                                                       REVIEW
13   JOSE LANDA-RODRIGUEZ, et al.,
     MARLON CORNEJO (#42),
14
                   Defendant.
15
16
17          HAVING REVIEWED THE PARTIES’ WRITTEN SUBMISSIONS AND
18   ARGUMENTS ON THE RECORD, IF ANY, IT IS HEREBY ORDERED Defendant
19   Marlon Cornejo’s Motion For Early Return of Subpoena Duces Tecum and Brady Review
20   is granted in part.
21          Defendant may serve a subpoena duces tecum on the Custodian of Records at the
22   Los Angeles County District Attorney’s Office, with a return date before trial, requiring
23   the return to the Court of the District Attorney’s Office’s case file for People of the State of
24   California v. Marlon Cornejo, Case No. BA405475 (the “File”). The subpoena shall state that
25   within 14 days from the date of service, the District Attorney’s Office must: (1) file an
26   objection to the subpoena, (2) supply the File to the Court or state that the file does not
27   exist, or (3) if the District Attorney’s Office cannot supply the File to the Court within 14
28   days from the date of service, but is willing to supply the File to the Court, inform the
                                                   1
                                     [PROPOSED] ORDER
 Case 2:18-cr-00173-GW Document 2315 Filed 04/30/20 Page 2 of 2 Page ID #:9889



 1   Court when it can do so.
 2         IT IS FURTHER ORDERED that the costs incurred by this process and the fees
 3   of the witness, if any, shall be paid in the same manner as are similar costs and fees for
 4   witnesses and records subpoenaed on behalf of the government.
 5
 6   DATED: April 30, 2020
 7                                                  HON. GEORGE H. WU
                                                    U.S. DISTRICT JUDGE
 8
 9
     Submitted by,
10
11
     _____/s/________________
12   Mark Sedlander
13   Counsel for Marlon Cornejo (#42)

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                  [PROPOSED] ORDER
